Mr. Justice Shepard delivered the opinion of the court. This appeal is from a decree of sale in a mortgage foreclosure proceeding. The decree finds that there is due to the appellee, for principal and interest, $2,268.68, and for solicitor’s fees five per centum thereon, to wit, $113.43, and orders a sale of the mortgaged premises unless the amount found due be paid within fi ve days. The only errors urged are (1), the allowance of solicitor’s fees, and (2) that the depositions of the witnesses who testified before the master are not signed, and their signatures were not waived. The trust deed provides for the allowance of a solicitor’s fee equal to five per centum upon the amount of the principal and interest, in case of default, and a bill being filed to foreclose. In addition thereto, it was testified, by an attorney practicing at the Chicago bar, that a solicitor’s fee equal to five per centum upon the amount found due was a customary and reasonable fee in the cause. There was no error in respect of the solicitor’s fee. Springer v. Cochran, 84 Ill. App. 644. The objections that the depositions taken before the master are not signed by the witnesses is first made in this court. This might have been good ground to suppress the evidence had a motion been entered in the Circuit Court for that purpose, but appellant has waived the objection by his silence. Made for the first time in this court, the objection comes too late. Jones v. King, 86 Ill. 225. Appellee asks that the decree be affirmed with statutory damages of ten per centum for delay, under Sec. 23, Ch. 33, R. S., entitled “ Costs,” and, following Town v. Alexander, 85 Ill. App. 512, the court being of opinion that the appeal is prosecuted for delay, the order is that the decree be affirmed, and judgment entered against appellant in favor of appellee for five per centum on $2,268.68, the amount found due by the decree for principal and interest, and that execution issue therefor. Affirmed with five per cent damages.